Case: 11-10461       Document: 00511866025         Page: 1     Date Filed: 05/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2012
                                     No. 11-10461
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

NORRIS LYNN FISHER,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:10-CR-74-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Norris Fisher appeals the concurrent 240-month terms of imprisonment
imposed following his guilty plea convictions of mail fraud and conspiring to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10461     Document: 00511866025      Page: 2   Date Filed: 05/24/2012

                                      No. 11-10461

commit mail fraud. He contends that the sentence is unreasonable.
      We review criminal sentences for reasonableness, applying an abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 50-51 (2007). We first
inquire whether the district court committed procedural error, id. at 51, and if
there is none, we consider whether the sentence is substantively reasonable. Id.
      Fisher argues that the district court procedurally erred in calculating his
sentence because it applied a two-level enhancement to his base offense level
under United States Sentencing Guideline § 2B1.l(b)(10)(A)(ii)(2010). The court
found, however, that the enhancement also was warranted under § 2B1.1(b)-
(1)(C)(i). By failing to address it on appeal, Fisher has abandoned any challenge
to that aspect of the sentence. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). Accordingly, he has not established that the court committed proce-
dural error in calculating his advisory guideline range.
      Fisher contends that his sentence is substantively unreasonable because
it is greater than necessary to achieve the goals of 18 U.S.C. § 3553(a). He
argues that the district court should have imposed a shorter sentence to take
into account the disparity between his sentence and that of his co-conspirator,
but he has not shown that the disparity was unwarranted. See United States v.
Guillermo Balleza, 613 F.3d 432, 435 (5th Cir.), cert. denied, 131 S. Ct. 680
(2010). Fisher contends the court should have imposed a shorter sentence
because he is a Vietnam veteran, because he committed his offenses out of des-
peration after his wife’s illness depleted their savings, and because he provided
the government with information in an attempt to rectify the harm caused by his
crimes. He also asserts, based on his advanced age, that he will likely remain
in prison for the rest of his life.
      Fisher’s disagreement with the district court’s assessment of an appropri-
ate sentence does not establish abuse of discretion. He essentially seeks to have
us reweigh the § 3553(a) factors, which we will not do. See Gall, 552 U.S. at 51.
      AFFIRMED.

                                           2